Citation Nr: 1019732	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of a muscle injury to the left lower extremity, 
status post left Achilles tendon repair.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1980, with additional service in the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for the residuals of a 
muscle injury to the left lower extremity, status post left 
Achilles tendon repair.  In October 2007, the Veteran 
testified before the Board at a hearing held via video-
conference.  In January 2009, the Board remanded the claim 
for additional development.


FINDING OF FACT

Residuals of an injury to the left Achillles tendon include 
persistent pain that is worse on prolonged standing, 
weakness, and limited range of motion of the left ankle.  
There is objective evidence of fatigue and lack of endurance, 
positive point tenderness, and mild functional impairment.  
There is no objective evidence of any muscle loss or muscle 
herniation.


CONCLUSION OF LAW

Since February 8, 2005, when service connection became 
effective, the criteria for a 10 percent disability rating, 
but no higher, for the residuals of a muscle injury to the 
left lower extremity, status post left Achilles tendon 
repair, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118; Diagnostic Code 5311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Disability Ratings

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's injury to the left Achilles tendon is rated 
under the criteria for evaluating muscle injuries contained 
in 38 C.F.R. § 4.73.  The applicable Diagnostic Code is DC 
5311, which applies to Muscle Group XI, including the 
posterior and lateral crural muscles, and muscles of the 
calf: (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  The function of Muscle Group XI 
involves propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); and 
flexion of knee (6).  Under this diagnostic code, a 
noncompensable disability rating is warranted if impairment 
of this muscle group is slight, a 10 percent disability 
rating is warranted if it is moderate, a 20 percent 
disability rating is warranted if it is moderately severe, 
and a 30 percent disability rating is warranted if it is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2009).

A slight disability of the muscles anticipates a simple wound 
of muscle without debridement or infection.  There should be 
a history of superficial wound with brief treatment and 
return to duty.  Medical records should indicate healing with 
good functional results.  38 C.F.R. § 4.56(d)(1).  There 
should be no cardinal signs or symptoms of muscle loss, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of in-service treatment of 
the wound.  There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment 38 C.F.R. § 4.56(d) (3).

A severe muscle wound is a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  A history consistent 
with this type of injury should include hospitalization for a 
prolonged period of treatment of the wound, with a record of 
consistent complaint of cardinal symptoms worse than those 
shown for moderately severe muscle injuries, consisting of 
loss of power, weakness, lowered threshold of fatigue, pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with sound side indicate severe impairment 
of function.  If present, objective findings would also 
include X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to a long bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d) 
(4).

The records reflect that in January 2005, while on active 
duty for training, the Veteran injured his left Achilles 
tendon while playing volleyball.  At the time, he took a step 
forward when he felt a "pop" in his left lower leg.  He was 
brought to the emergency room where he reported that he had 
pain in the mid-to-lower calf area.  Physical examination 
revealed tenderness in the left lower calf and in the 
Achilles tendon.  X-ray examination was normal.  The 
assessment was Achilles tendon sprain, second-verse-third 
degree.  The Veteran was instructed to elevate his foot, take 
Advil or Tylenol for pain, and to use ice for swelling.  On 
evaluation the following day, there was swelling and 
tenderness at the Achilles tendon.  He was unable to 
dorsiflex the foot.  The assessment was Achilles tendon 
rupture.  Subsequently, he underwent surgery to repair the 
rupture.  On February 2005 follow-up examination, the Veteran 
was noted to be doing well.  The incision looked good, and he 
was given a new cast.  He was placed on 39 day convalescent 
leave.  He was also placed on physical profile until April 
2005, and was instructed not to complete activities of 
fitness, driving, or mobility. 

On June 2005 VA examination, the Veteran reported that he was 
currently on light duty restriction, and he was not allowed 
to run.  He was unable to return to his civilian job because 
his employer could not accommodate his left ankle 
restrictions.  He reported some vague pain distally in the 
Achilles tendon area when standing for more than thirty 
minutes.  There was also some heel pain that had recently 
developed and had been diagnosed as subacute planter 
fasciitis.  He was wearing over-the-counter orthotics for the 
condition.  He reported some weakness in the calf 
musculature, with atrophy.  There was improving stiffness in 
the left ankle region.  There was some mild swelling around 
the surgical site.  There was no specific complaint of heat, 
locking, fatigability, lack of endurance, redness, 
instability, or giving way.  

Physical examination revealed a normal gait.  The Veteran did 
not use an assistive device.  The left Achilles area had a 
well-healed surgical scar.  There was some atrophy of the 
gastrocnemius/soleus complex of the left leg when compared to 
the right leg.  Range of motion of the left ankle was normal, 
with no pain at the end of each range of motion.  The Veteran 
had no difficulty standing on his toes or heels.   Sensation 
was intact throughout the left lower extremity.  There was 
some mild pain to palpation at the plantar fascia insertion 
in the heel pad.  There was no swelling to that area.  The 
diagnosis was left leg, status post left Achilles tendon 
repair, secondary to rupture, with full range of motion.  
There was evidence of mild/subacute left planter fasciitis.  

The Veteran's service medical records further reflect that 
his physical profile was extended to July 2005 based upon a 
progress note by a civilian physician who felt that the 
Veteran needed to continue to work on strengthening 
exercises.  He was excused from fitness testing and allowed 
to wear tennis shoes in uniform.  In June 2005, the physician 
stated that the Veteran was still unable to run and stand for 
a prolonged period of time.  He was instructed to wear 
orthotics.  His physical profile was extended to October 2005 
and then to February 2006.  In February 2006, the Veteran's 
physician stated that he was still unable to run or jump, and 
had to limit his walking not to exceed 15 minutes at a time.  
The Veteran was placed on physical profile until July 2006.  

At his October 2007 hearing before the Board, the Veteran 
stated that his left ankle injury had impacted his ability to 
work as a karate teacher and as an emergency medical 
technician (EMT.)  He reported that he was the director of 
the karate facility, and that due to ankle pain, he would 
often teach half of a class and then asks one of his staff 
instructors to step in and finish the class.  He reported 
that he was completing left ankle rehabilitation at home.  In 
the three years since the ankle injury, he had trouble 
squatting, and there was less endurance and strength in his 
left leg.  He reported that when he was weight-lifting, 
although he could lift 60 pounds on 12 repetitions on his 
right leg, on his left leg, he could only complete one 
repetition at most.  He was able to complete exercises that 
required the use of both legs, but his left leg, when 
isolated, was limited.  

On March 2009 VA examination, the Veteran reported that he 
continued to experience pain in his left ankle that sometimes 
extended to his calf.  The pain occurred after standing for 
more than 30 minutes at a time and was more pronounced when 
standing on a hard service.  He continued to complete 
stretching exercises at home twice per week.  He weight 
trained two to three times per week, and Karate daily.  He 
taught Karate one hour per week.  Rest and topical analgesics 
helped to relieve the left leg pain.  He no longer ran due to 
left ankle pain.  He reported limited range of motion of the 
ankle, as well as fatigue and lack of endurance with 
activity.  

Physical examination revealed no bone, joint, or nerve 
damage.  Muscle strength was within normal limits.  There was 
no loss of muscle function.  There was no erythema, swelling, 
or abnormal movement of the ankle.  There was positive point 
tenderness at the Achilles tendon.  There was no crepitus or 
heat.  Range of motion testing revealed limited plantar 
flexion to 20 degrees, but normal dorsiflexion.  The range of 
motion was not additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance following 
repetitive movement.  The diagnosis was status post left 
Achilles repair with some loss of muscle mass and decreased 
range of motion.  There was normal strength and sensation, 
but the left ankle fatigued easily and there was a lack of 
endurance.  These symptoms impacted plantar flexion, but did 
not impact propulsion, stabilization of the arch, or flexion 
and extension of the toes or knee.  There was mild functional 
impairment as a result of the disability.  

In November 2009, the VA examiner reviewed the Veteran's 
claims file, but decided to make no changes TO the March 2009 
diagnosis.   

In resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that a 10 percent rating is 
warranted for a moderate muscle disability under the 
diagnostic criteria pertaining to impairment of Muscle Group 
XI.  The evidence reflects that when the Veteran injured his 
left Achilles tendon in January 2005, the injury was severe 
enough to warrant surgery.  Following surgery, although the 
Veteran was provided 39 days of convalescence, he still could 
not complete the physical requirements of his service for at 
least another year and half, as evidenced by his continuing 
physical profile until at least July 2006.  The Veteran has 
testified that he has noticed a loss of power in his left 
ankle, as well as more fatigue and weakness, since the injury 
in 2005.  He has been unable to run and has decreased his 
strength training where his left ankle was involved.  
Additionally, his work as a Karate instructor has been 
curtailed to an hour per week, evidencing more than a mild 
impairment to his ability to continue in his skilled 
profession.  The objective medical evidence reflects that on 
June 2005 VA examination, there was some atrophy of the 
gastrocnemius/soleus complex of the left leg when compared to 
the right leg, as well as some pain to palpation at the 
planter fascia insertion in the heel pad.  On March 2009 VA 
examination, there was positive point tenderness at the 
Achilles tendon.  Range of motion testing revealed limited 
plantar flexion to 20 degrees due to left ankle fatigue and 
lack of endurance.  Therefore, when viewed as a whole, the 
medical evidence of record is demonstrative of consistent 
pain, a lowered threshold of fatigue after average use, and 
some loss of muscle substance, as is required for a moderate 
muscle disability rating.  38 C.F.R. § 4.56(d)(2).  
Accordingly, the Veteran is entitled to an initial 10 percent 
rating under DC 5311 since February 8, 2005, the effective 
date of serviced connection, for a moderate muscle 
disability. 

With regard to whether the Veteran is entitled to a higher 
rating under DC 5311, the Board finds that he does not meet 
the criteria for a 20 percent rating.  When he injured his 
left ankle, he was not hospitalized for a prolonged period of 
treatment.  And, although there is evidence of weakness, a 
lowered threshold of fatigue, and pain, such symptoms have 
been determined to be mild in degree.  Further, although the 
Veteran is limited in his ability to work as a Karate 
instructor, he has stated that as a director, he is able to 
complete more administrative tasks, and he is able to assign 
his staff members to fill in for him when he has ankle pain.  
The evidence in that regard does not suggest that there is an 
inability to keep up with work requirements.  Further, the 
objective medical findings do not indicate that on palpation 
there is evidence of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with right 
side.  Additionally, tests of strength and endurance compared 
with the right side do not demonstrate positive evidence of 
impairment.  To the contrary, on VA examinations in June 2005 
and in March 2009, although there was some evidence of loss 
of muscle substance, but there were no obvious symptoms of 
the muscle loss or muscle function.  There was no erythema, 
swelling, or abnormal movement of the ankle.  Accordingly, a 
moderately severe disability is not shown in this instance. 

The Board notes that although on March 2009 VA examination 
there was evidence of limited range of motion of the left 
ankle to warrant a compensable rating under DC 5271, 
limitation of motion of the ankle, such an award is not 
appropriate in this instance because to do so would amount to 
pyramiding.  The March 2009 VA examiner attributed the 
Veteran's limited plantar flexion to his muscle weakness and 
lack of endurance related to his muscle injury, and those 
findings have already been accounted for in the 10 percent 
rating under DC 5311.  The Board will, however, consider 
whether the next higher rating of 20 percent under DC 5271 is 
for application.  The evidence shows that he consistently had 
normal dorsiflexion and at worse 20 percent of plantar 
flexion.  This fails to demonstrate marked limitation of 
motion of the ankle.  Thus, the next higher rating of 20 
percent under DC 5271 is not warranted.

In addition, although the Veteran presented with reports of 
pain on examination, the Board finds that he is not entitled 
to a higher disability rating under the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202 
(1995).  In this regard, the March 2009 VA examiner noted 
that the Veteran did not report any flare-up of residuals of 
the muscle injury, and there was no additional functional 
loss on repetitive movement.  Accordingly, the Board 
concludes that an increased rating based on the DeLuca 
factors is not warranted due to a lack of adequate pathology.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for a left Achilles tendon 
injury, but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected muscle injury has required frequent periods 
of hospitalization or has produced marked interference with 
the Veteran's employment.  While he may not be able to teach 
the number of karate classes he wants to, he is able to 
continue working by performing administrative tasks 
associated with his business.  Therefore, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  See Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. 
App. at 505.  The weight of the credible evidence 
demonstrates that throughout the pendency of the appeal, the 
Veteran's injury to the left Achilles tendon has warranted a  
10 percent rating, but not higher, since February 8, 2005, 
when service connection became effective.  The "benefit-of-
the-doubt" rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Duties to Notify and Assist

The Veteran's claim for an increased initial rating for the 
residuals of a muscle injury to the left lower extremity, 
status post left Achilles tendon repair arise from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
Veteran in this case.

As to VA's duty to assist, VA afforded the Veteran a VA 
examination in June 2005 and in March 2009.  The Veteran has 
not reported receiving any other VA or private treatment for 
his left ankle muscle injury, aside from that which is 
already of record.  Accordingly, all pertinent clinical 
records have been associated with the claims file.  In 
addition, the Veteran had the opportunity to testify before 
the Board.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no 


additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

An initial 10 percent rating for the residuals of a muscle 
injury to the left lower extremity, status post left Achilles 
tendon repair, is granted. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


